Case 4:19-cv-00875-MWB Document 1 Filed 05/21/19 Page 1 of 50

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONY W. PESICKA,

 

PLAINTIFF
NO.:
V.
HON.
DARWIN O. SABANDO, and
KMJ TRANSPORT LLC
DEFENDANTS - : JURY TRIAL DEMANDED

 

NOTICE FOR REMOVAL OF ACTION PURSUANT TO 28 U.S.C.
§1332(a)(1), 1391(b)(2), 1441(a) and (b), and 1446(a) and (b)

Come now the Defendants, by and through their attorneys, The Chartwell
Law Offices, LLP. by E. Patrick Heffron and hereby submit notice to the United
States District Court for the Middle District of Pennsylvania for Removal of the
above entitled action to this Court and in support thereof respectively represent the
following:

1. Plaintiff, Tony Pesicka filed a civil action in the Court of Common
Pleas of Centre County on or about April 18, 2019. (A copy of the Complaint is
attached hereto as Exhibit “A.”)

2. The Complaint was later served via certified mail on the Defendants.

3. Pursuant to the Complaint, Plaintiff is an adult individual with an

address in Tennessee.
Case 4:19-cv-00875-MWB Document 1 Filed 05/21/19 Page 2 of 50

4. Moving Defendant, KMJ Transport LLC is a New Jersey Corporation
with its principal place of business located in Clifton, NJ.

5. Moving Defendant Darwin Sabando is an adult individual with an
address in New Jersey.

ie Diversity of Citizenship exists between the Plaintiff, a citizen and
resident of Tennessee, and all of the Defendants, citizens of New Jersey, pursuant
to 28 USC 1332(a)(1) and 1441(a) and (b).

8. Said diversity of citizenship existed at the time the action sought to be
removed was commenced and continues to the time of the filing of this Notice.

9. The Plaintiff alleges that he was injured on April 19, 2017 in Centre
County, within the Middle District of Pennsylvania, when he was in an accident
involving Defendants’ tractor trailer.

10. Removal is based on diversity of citizenship pursuant to 28 U.S.C.
1332(a)(1) and 1441(a) and (b).

11. Removal of this case to the Middle District of Pennsylvania is proper
pursuant to 28 U.S.C. §1446.

12. Venue is proper in the Middle District of Pennsylvania pursuant to 28
U.S.C. §1391 as the Middle District is a judicial district in which a substantial part

of the events or omissions giving rise to the Plaintiffs claim occurred.
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 3 of 50

13. Plaintiff has averred in his Complaint that he is seeking damages in
excess of the arbitration limits including punitive damages.

14. The Plaintiff has alleged that he “suffered from pain in his left
shoulder, neck, mid back and lower back and a tingling sensation in his left index
and long fingers.”

15. The Plaintiff has alleged that he has incurred past medical expenses
and wage loss along with claims of future medical expenses and wage loss.

16. The Plaintiff has alleged permanent injury and future pain and
suffering.

19. Based upon Plaintiff's Complaint and the injuries and damages as
pled, it is believed, and therefore averred, that the Plaintiffs prayer for damages
will be in excess of $75,000.00, exclusive of interest and costs.

20. Diversity of Citizenship existed at the time the action sought to be
removed was commenced and continues to the filing of this Notice. Therefore,
Moving Defendants are entitled to removal to the Middle District pursuant to 28
U.S.C. §1332(a)(1), 1391(b)(2), 1441(a) and (b), and 1446(a) and (b).

WHEREFORE, the above action now pending against the Defendants in the
Pennsylvania Court of Common Pleas of Centre County is therefore removed to

this Honorable Court.
Case 4:19-cv-00875-MWB Document 1 Filed 05/21/19 Page 4 of 50

THE CHARTWELL LAW OFFICES, LLP

By:_/s/E. Patrick Heffron
E. Patrick Heffron, Esquire
I.D No.: 93126
125 North Washington Avenue
The Connell Building, Suite 240
Scranton, PA 18503
Attorney for Defendants
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 5 of 50

CERTIFICATE OF SERVICE

I, E. Patrick Heffron, Esquire hereby certify that I have this 21“ day of May,
2019 served a true and correct copy of the foreging Notice of Removal, via first
class mail/electronic mail upon the following individuals:

Keith Figured, Esq.
Counsel for Plaintiff

THE CHARTWELL LAW OFFICES, LLP

By: /s/E. Patrick Heffron
E. Patrick Heffron, Esquire
Atty I.D. No.: 93126
125 N. Washington Avenue
The Connell Building, Suite 240
Scranton, PA 18503
Telephone: (570) 558-4820
Attorney for Defendants
Case 4:19-cv-00875-MWB Document 1 Filed 05/21/19 Page 6 of 50

IN THE COURT OF COMMON PLEAS OF

CENTRE COUNTY

TONY W. PESICKA,

PLAINTIFF

NO: CV-2019-1373
V.

DARWIN O. SABANDO, and
KMJ TRANSPORT LLC

DEFENDANTS: JURY TRIAL DEMANDED

 

PRAECIPE TO FILE NOTICE OF REMOVAL
TO THE PROTHONOTARY OF CENTRE COUNTY
Pursuant to 28 U.S.C.A. § 1331 AND 28 U.S.C.A. § 1367 (A), Defendants filed a
certified copy of Notice of Removal with the United States District Court for the Middle District
of Pennsylvania on May 21, 2019.

THE CHARTWELL LAW OFFICES, LLP

BY: aw

_E. Patrick Heffron, Esquire
125 North Washington Avenue \
The Connell Building, Suite 240
Scranton, PA 18503
Attommey for Defendants
Case 4:19-cv-00875-MWB Document 1 Filed 05/21/19 Page 7 of 50

CERTIFICATE OF SERVICE

I, E. Patrick Heffron, Esquire, attorney for the Defendants hereby certify that I have this
21% day of May, 2019, served a true and correct copy of the foregoing, Praecipe to File Notice of

Removal, via United States First Class Mail, postage pre-paid upon the following individual(s):

Keith Figured, Esq.
Counsel for Plaintiff

THE CHARTWELL LAW OFFICES, LLP

E. Patrick Heffron, Esquire

Atty LD. No.: 93126

125 N. Washington Avenue

The Connell Building, Suite 240 \
Scranton, PA 18503

Attorney for Defendants
> ZORHAED

ZBOormHyoann

wm

Case 4:19-cv-00875-MWB Document 1 Filed 05/21/19 Page 8 of 50

Supreme Court of Pennsylvania
Court/of Common Pleas
Civil Cover Sheet

 

 

For Prothonotary Use Only: >

 

Docket No:
County

 

Saliste ae

 

LEI9-/378 °

Se
tlN
the

Ee +

 

 

The information collected on this form is used solely for court administration purposes. This form does not*
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

 

Commencement of Action: a = aw
Complaint 7] Writ of Summons 7] Petition 2 = = i :
Transfer from Another Jurisdiction Declaration of Takin, asm 3 3 ;
Oo o 6 250 = =f
Lead Plaintiff's Name: Lead Defendant’s Name: 257 = Bh %
Tony W. Pesicka Darwin Sabando, et al. 25: ‘

eo DIS ae:

 

Are money damages requested? [x] Yes

i) No

Dollar Amount Requested > =F] within arbi itratior’ limits
(check one)

 

Is this a Class Action Suit?

1] Yes

J] No

 

Ts this an MDJ Appeal?

=< ZU obtdide pitta limits
2 ——iEF +
ci Yes [x No.

 

 

Name of Plaintiff/Appellant’s Attorney: _Keith Figured, Esquire

f] Check here if you have no attorney (are a Self-Represented [Pro Se| Litigant)

 

 

Nature of the Case:

 

Place an “X” to the left of the ONE case category that most accurately describes your
PRIMARY CASE. Ifyou are making more than one type of claim, check the one that
you consider most important.

 

TORT (do not Include Mass Tort)

F] Intentional

I] Malicious Prosecution

Motor Vehicle

["] Nuisance

["] Premises Liability

E] Product Liability (does not include
mass tort)

EF) Slander/Libel/ Defamation
E] Other:

 

 

MASS TORT
[7] Asbestos
["] Tobacco
EF] Toxic Tort - DES
F-] Toxic Tort - Implant
I] Toxic Waste
[7] Other:

CONTRACT (do not include Judgments)
7] Buyer Plaintiff
E11 Debt Collection: Credit Card
[1] Debt Collection: Other

CIVIL APPEALS
Administrative Agencies
7] Board of Assessment
["] Board of Elections
[| Dept. of Transportation
{_] Statutory Appeal: Other

 

 

 

 

 

 

 

PROFESSIONAL LIABLITY
(-) Dental
f°] Legal
EF] Medical
fF] Other Professional:

 

 

 

"] Employment Dispute:
Discrimination
EJ Employment Dispute: Other E[] Zoning Board
EJ Other:
Other:
REAL PROPERTY MISCELLANEOUS

EY Ejectment

{] Eminent Domain/Condemnation
Ground Rent

f£-] Landlord/Tenant Dispute

"| Mortgage Foreclosure: Residential
L] Mortgage Foreclosure: Commercial
Partition

Quiet Title

f°] Other:

 

 

F-] Common Law/Statutory Arbitration
[-] Declaratory Judgment
{"] Mandamus
£"] Non-Domestic Relations
Restraining Order
E Quo Warranto
Replevin

Other:

 

 

EXHIBIT

AL

tabbles

 

 

 

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 9 of 50

FIGURED LAW FIRM

KEITH FIGURED, ESQ.

I.D. No. PA 87443

1620 STATE ROUTE 118

SWEET VALLEY PA 18656

(570) 954-9299 ; Attorneys for Plaintiff

 

: IN THE COURT OF COMMON PLEAS
Tony W. Pesicka, . 7 OF CENTRE COUNTY

Plaintiff : Docket No. 2079-375

Vv. ; CIVIL ACTION - LAW

JURY TRIAL DEMANDED & =
* —
Darwin O. Sabando and : S597
KMJ Transport, LLC, : jee ay

: ae — a

Se G

. oD *

Defendants. : 5 AES Ut 4
: 3

NOTICE y —

Ry i

YOU HAVE BEEN SUED IN COURT. If you wish to defend against
the claim set forth in the following pages, you must take action
within twenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by an
attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned
that if you fail to do so the case may proceed without you anda
judgment may be entered against you by the court without further
notice for any money claimed in the complaint or for any other
Claim or relief requested by the plaintiff. You may lose money
or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH

BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING
A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY

OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED RATE OR NO
FEE .

Centre County Court Administrator's Office
102 South Allegheny Street

Bellefonte, PA 16823

(814) 355-6727

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 10 of 50

AVISO

 

A USTED SE LE HA DEMANDADO EN LA CORTE. Si usted quiere
defenderse contra la demanda expuesta en las siguientes paginas,
tiene que tomar accion en un plazo de veinte (20) dias después
que reciba esta demanda y aviso, por presentar una notificacién
de comparecencia escrita personalmente o por un abogado y
radicar por escrito en la Corte sus defensas u objeciones a las
demandas presentadas en su contra. Se le advierte que si falla
en hacerlo, el caso podria seguir adelante sin usted y un fallo
podria ser dictado en su contra por la Corte sin previo aviso
por cualquier dinero reclamado en la demanda o por cualquier
otro reclamo o desagravio pedido por el/la demandante. Puede que
usted pierda dinero o propiedad u otros derechos importantes
para usted. ,

USTED DEBE LLEVAR ESTE DOCUMENTO A SU ABOGADO
INMEDIATAMENTE. SI NO TIENE ABOGADO, DIRIJASE O LLAME POR
TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA ABAJO. ESTA
OFICINA PUEDE PROVEERLE CON INFORMACION SOBRE COMO CONTRATAR UN
ABOGADO.

SI NO TIENE LOS FONDOS SUFICIENTES PARA CONTRATAR UN
ABOGADO, ESTA OFICINA PODRIA PROPORCIONARLE INFORMACION ACERCA
DE AGENCIAS QUE PUEDAN OFRECERLES SERVICIOS LEGALES A PERSONAS
QUE REUNAN LOS REQEQUISITOS A UN HONORARIO REDUCIDO O GRATIS.

Centre County Court Administrator's office
102 South Allegheny Street

Bellefonte, PA 16823

(814) 355-6727

Respectfully submitted,
FIGURED W)FIRM

A a
=

Keith’ 7rd red, Bsquire
I.D. No? PA 87443
1620 STATE ROUTE 118
SWEET VALLEY PA 18656
PH: (570) 954-9299
Fax: (570) 477-2649
keith@figuredlaw.com
Attorneys for Plaintiff

 
Case 4:19-cv-00875-MWB

FIGURED LAW FIRM
KEITH FIGURED, ESQ.
I.D. No. 87443

1620 STATE ROUTE 118
SWEET: VALLEY PA 18656
(570) 954-9299

Tony W. Pesicka,

Plaintiff

Darwin O. Sabando and
KMJ Transport, ULC,

Defendants.

Document 1 Filed 05/21/19 Page 11 of 50

Attorneys for Plaintiff

IN THE COURT OF COMMON PLEAS
OF CENTRE COUNTY

Docket No. 7267¢~/3 73

: CIVIL ACTION - LAW

JURY TRIAL DEMANDED

HID

Veg
E ct BI Ha blaz
oD

Apes
COMPLAINT “<0 x

ww “ro
Plaintiff Tony W. Pesicka (Hereinafter referred corns

Pesicka”), by and through his Counsel of Record, Keith Figured,

Esquire, brings the following Complaint against the above listed

Defendants. In support thereof Mr.

Pesicka avers the following:

The Parties

1. Plaintiff, Mr. Pesicka, is an adult individual that resides

at 714 Mulberry Street, Lebanon, TN 37087.

2. Secured Truck Line,

Ine. has employed Plaintifi as a

Commercial Driver since approximately March of 2017.

3. Secured Truck Line,

Inc. has a business address of 1766

Lincoln Ave., Addison, Illinois 60101.

4, On the evening of April 19, 2017, Plaintiff was driving

through Centre County, Pennsylvania on Interstate 80 while

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 12 of 50

in the course and scope of his work for Secured Truck Line,
Inc.
. On April 19, 2017 Darwin Sabando (Hereinafter referred to
as “Defendant Sabando”), was also operating a commercial
vehicle, a semi-trailer, on behalf of his Co-Defendant KMJ
Transport, LLC, (Hereinafter referred to as “KMJ”) his
Employer.
. By way of information and belief, Defendant Sabando is an
adult individual that resides at 641 Clifton Avenue,
Apartment 1, Clifton, NJ 07011.
. By way of information and belief KMJ is believed to be an
Limited: Liability Corporation registered with and existing
under the laws of New Jersey [a copy of the Corporation
Details filed with the State of New Jersey is attached
hereto as Exhibit "A").
_ KMJ maintains a registered business address of 1 Ward
Street, 2°¢ Floor, Clifton, NJ 07011. Id.
. By way of information and belief KMJ owns tractors and
trailers and engages in the business of interstate
commercial deliveries and transportation.

By way of information and belief, the commercial
vehicle being operated by Defendant Sabando displayed the

motor carrier name of KMJ.

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 13 of 50

li. Further, when questioned by the police, Defendant
Sabando confirmed that the vehicle was owned by KMJ and

that he was driving on behalf of the company when the
accident occurred.

12. At all times material hereto KMJ employed drivers to
operate its tractors with attached trailers on the public
highways, including Defendant Sabando who drove the
aforesaid Freightliner tractor and the attached trailer.

13. At the time of the aforesaid motor vehicle accident,
Defendant Sabando was acting as an agent, servant and/or
employee of KMd, and acting within the scope and course of
his duties, agency and/or employment and furthering his
employer's interests and was under the control of KMJ.

The Accident

14, By way of information and belief, at all times
material hereto, KMJ, controlled, possessed, directed,
operated and maintained a certain tractor, namely the 1999
Freightliner, Century, bearing New Jersey License AS646G
and on which Defendant displayed its name and to which a
trailer was attached.

15. On April 19, 2017, at approximately 11:50 PM Plaintiff
and Defendant Sabando were both traveling West Bound on
Interstate 80 traveling on behalf of their respective

employers.

tad

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 14 of 50

16. Tt was at this time that Defendant Sabando negligently

drove his semi-tractor trailer into the rear of the vehicle
being operated by Mr. Pesicka.

17. Mr. Pesicka was driving at approximately 45 miles per
hour with his hazard lights on when his vehicle was struck
by Defendant Sabando.

18. Mr. Pesicka was wearing a seatbelt when his vehicle
was struck.

19. The violent collision caused a fire.

20. The vehicle driven by Defendant Sabando, and owned by
KMJ, was fully engulfed by flames.

21. The vehicle driven by Plaintiff also caught fire.

The Police Arrive and Investigate

22. Police and EMS arrived on the scene at approximately
11:58 PM.
23. Both Mr. Pesicka and Defendant were transported by

Ambulance to the Hospital for treatment where the police
interviewed Defendant Sabando.

24. During his interview, Defendant Sabando told the
police that he did not have his driver’s license because it
was burned up in the fire caused by his negligent and
criminal actions.

25r. Upon further investigation the Police unearthed the

fact that Defendant Sabando did not have a commercial
4

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 15 of 50

driver's license and, as such, plainly and wantonly

yiolated the law by operating a commercial vehicle without
the appropriate license.

26. The police found Defendant Sabando at fault for the
accident and issued multiple citations against him for
Careless Driving under Pa. Code 3714A and Following Too

Closely under Pa. Code 3310A.

Mr. Pesicka’s Injuries

27. At the hospital Mr. Pesicka complained of neck, right
shoulder and back pain.

28. The attending physician ordered a CT Scan of the
Cervical Spine, a CAT Scan of the Chest, A CAT Scan of the
Head and a CAT Scan of the Lumbar Spine.

29. after his release from the hospital, Mr. Pesicka also
suffered from pain in his left shoulder, neck, mid back and
Lower back and a tingling sensation in his left index and
long fingers.

30. Plaintiff sought medical care from multiple physicians
to alleviate his pain.

31. As a result of his injuries Plaintiff has had and
continues to have pain, including but not limited to, his
shoulders, neck, mid back and lower back and a tingling

sensation in his left index and long fingers.

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 16 of 50

32. As a result of his injuries Mr. Pesicka was unable to

work and suffered a loss of earnings and/or impairment of
earning capacity, and continue to suffer such losses in the
future.

33. As a direct and proximate cause of the negligence
and/or carelessness of Defendant Sabando and KMJ, Mr.
Pesicka sustained serious and permanent injuries and
damages more fully set forth herein.

34. For the reasons set forth herein, Defendant Sabando
and KMJ are jointly and severally liable to Mr. Pesicka for

the injuries and damages set forth herein and incorporated

by reference.

COUNT I: NEGLIGENCE
35. Plaintiff, Mr. Pesicka, incorporates the averments set

forth in the foregoing paragraphs of the Complaint as if

fully rewritten herein in their entirety.

36. Defendant Sabando had a duty to use caution and care
when operating the commercial motor vehicle that he was
av ivign

BH « Defendant Sabando owed a duty to Mr. Pesicka and other
drivers sseracing on Pennsylvania’s roadways, including,
but not limited to, Interstate 80.

38. Defendant Sabando failed to exercise reasonable care

to protect Mr. Pesicka and was reckless, careless, and/or

6

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 17 of 50

negligent in the operation of the commercial motor vehicle

he was operating in the following ways:

a. In driving the vehicle he was operating in careless
disregard for the safety of persons or property in
violation of 75 C.S.A. § 3714;

b. In driving a commercial vehicle without having the proper
licensing in violation of Pennsylvania Law, which is
negligence per se;

c. In driving the commercial vehicle he was operating in
willful or wanton disregard for the safety of persons or
property in violation of 75 C.S.A. § 3736;

d. In failing to yield the right-of-way to Mr. Pesicka;

e. In failing to stop, steer around, or otherwise avoid a
collision with the vehicle being operated by Mr. Pesicka;

f. In failing to observe with reasonable care the traffic
and road conditions, including the location of the
vehicle being operated by Mr. Pesicka;

g. In failing io ‘have the vehicle he was operating under
proper control;

h. In failing to keep proper lookout;

i. In failing to be attentive to the vehicle he was

operating and the environment;

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 18 of 50

j. In failing to observe the condition of the road lot and
the position of the vehicle being operated by Mr.
Pesicka;

k. In driving the vehicle he was operating without due
regard to the rights, safety, and position of the vehicle
being operated by Mr. Pesicka;

1. In failing to operate the brakes and steering mechanisms
of the vehicle he was operating in such a manner as to
avoid crashing into the yehicle being operated by Mr.
Pesicka.

m. In operating the tractor trailer in such a manner as to
cause and/or permit the tractor trailer to collide into
the rear of Mr. Pesicka's automobile;

n. In operating the tractor trailer in a direction towards
Mr. Pesicka’s vehicle when he knew or should have known
that to do so would result in a collision;

o. In failing to slow, stop or turn aside the tractor
trailer, or to take other action to avoid colliding into
Mr. Pesicka;

p. In operating the tractor trailer ina direction towards
the Plaintiff when Defendant knew or should have known

that to do so would result in a collision;

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 19 of 50

q. In failing to timely, promptly and properly apply the
brakes and other stopping devices of the tractor trailer
so as not to strike the Plaintiff;

r. In failing to take all reasonable and necessary measures
to avoid striking the Plaintiff who was in the travel
lane in front of the tractor trailer;

s.In ouceseingl ithe tractor trailer on the highway in such a
manner that Defendant knew or should have known that the
tractor trailer would collide into the Plaintiff;

t. In failing to steer the tractor trailer from the travel
lane of the highway before the collision;

u. In steering the tractor trailer into a lane of travel
that was occupied by Plaintiff's vehicle;

vy. In failing to yield the right-of-way to the Plaintiff;

w. In operating the tractor trailer in such a manner as to
drive the tractor trailer ‘into the rear of the
Plaintiff's vehicle;

x. In failing to keep and maintain the tractor trailer under
proper and adequate control;

y. In operating the tractor trailer at an excessive rate of
speed for the road and conditions there existing;

z. In failing to operate his vehicle at a safe rate of speed

for the conditions of the highway there existing;

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 20 of 50

aa. in failing to observe, Or timely observe, the

Plaintiffs vehicle before colliding into it;

bb. In failing to keep a safe, careful and adequate
lookout for other vehicles on the roadway including that
of the Plaintiff;

ec. In failing to continually look for traffic traveling
in the same direction;

dd. In violating the Pennsylvania Motor Vehicle Code,75
pa.C.S. § 3714 in operating the tractor trailer ina
careless manner;

ee, In violating the Pennsylvania Motor Vehicle Code75
Ppa.C.S. § 3361 by failing to operate the tractor trailer
at a safe speed and/or under proper control;

ff. In violating the Pennsylvania Motor Vehicle Code,75
Pa.c.S. § 3310 by following too closely;

gg. In failing to operate the tractor trailer free of
distractions; !

hh. In failing to sound a horn, flash headlights, activate
turn signals, or otherwise give warning to other
motorists including plaintiff;

ii. In knowingly operating ,the tractor trailer in such
mental and/or physical condition that it was unsafe for

him to do so;

10

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 21 of 50

43. In operating the tractor trailer without proper

qualifications or licensing;

kk. In operating the tractor trailer while fatigued and/or
in violation of the hours in service regulations;

11. In operating the tractor trailer without proper
training, sufficient experience and/or adequate
qualifications to safely control the tractor trailer;

mm. In operating the tractor trailer without proper
training, sufficient experience and/or adequate
qualification in accident avoidance;

nn. In operating the tractor trailer when he knew that he
was physically unfit, impaired and/or incapable of safely
driving and properly controlling the tractor trailer;

oo. In operating the tractor trailer on the highway when
he knew or should have known that the tractor trailer was
improperly maintained, dangerous and unsafe;

pp. in overloading, or in allowing the tractor trailer to
be overloaded, or unsafely loaded;

qq. In failing to inspect, repair, service and/or
otherwise maintain the tractor trailer in a safe and
proper working condition such that the failure to do so
resulted in the vehicle being dangerous and/or unsafe;

and

11

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 22 of 50

“rr. In violating the ordinances, laws and statutes of the
Commonwealth of Pennsylvania Motor Vehicle Code relative
to the safe operation of motor vehicles as aforesaid.

39. Because Defendant Sabando failed to properly control
the vehicle he was operating and because he failed to pay
attention to his surroundings, Defendant Sabando struck the
vehicle being operated by Mr. Pesicka with the commercial
motor vehicle he was operating illegally.

40, A violent collision occurred between the commercial
motor vehicle being operated by Defendant Sabando and the
vehicle being driven by Mr. Pesicka.

41. At all times relevant hereto, Defendant Sabando knew
or had reason to know that operating the tractor trailer,
as described above, was dangerous and hazardous to other
persons in the vicinity of the tractor trailer including
Mr. Pesicka.

42. At all times relevant hereto, Defendant Sabando knew
or had reason to know that operating the tractor trailer,
as described above, was likely to create a high risk of
danger or harm to other persons in the vicinity of the
tractor trailer.

43. Despite his knowledge that operating the tractor
trailer, as described above, was likely to create a high

risk of danger or harm to other persons in the vicinity of

12

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 23 of 50

the tractor trailer, Defendant Sabando proceeded to operate

the tractor trailer in conscious disregard of, or

indifference to, those risks.

44,

The actions of Defendant Sabando in operating the

tractor trailer, as described above, was done maliciously,

wantonly, willfully, and/or in reckless indifference to the

interests of others including Mr. Pesicka.

45.

As a direct and proximate result of Defendant's

negligent acts, omissions and/or carelessness, as set forth

above, Mr. Pesicka was caused to sustain severe and

permanent injuries necessitating medical treatment,

including but not limited to:

a.

b.

46.

Neck Pain;

Shoulder
Pain;

. Headaches;
. Right Side Pain;
. Tingling in his fingers

. Injury with damage to che bones, joints, ligaments,

tendons, nerves, muscles, and/or soft tissues, including
constant stiffness, loss of range of motion.

._ Emotional pain and suffering; and

Other severe and/or permanent injuries which may become

apparent prior to trial.

As a direct and proximate result of Defendant's

negligent acts, omissions and/or carelessness, a5 set forth

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 24 of 50

above, Mr. Pesicka sustained injuries and is entitled by

law to recover for the following damages:

a. medical, therapeutic and rehabilitative expenses and .

will be caused to incur said expenses into the furture;

b. Compensation for past, present and future pain and

suffering, humiliation, inconvenience and embarrassment, in

the past, present, and future;

c. Compensation for shock, fright, discomfort, mental

anxiety, loss of well-being, and the loss of enjoyment of

life, in the past, present, and future;

d. Punitive damages; and

e. Loss of past and future earnings and/or earnings capacity.

WHEREFORE, in consideration of the foregoing, Plaintiff, Tony

w. Pesicka requests judgment awarding both compensatory and
punitive damages against Defendant, Darwin 0. Sabando, in an

amount in excess of the arbitration limits of this Court plus

interest and costs as the law may allow.

COUNT II - VICARIOUS LIABLLITY

47. Plaintiff, Mr. Pesicka, incorporates the averments set
forth in the foregoing paragraphs of the Complaint as if
fully rewritten herein in their entirety.

48. At all times relevant hereto, Defendant KMJ was acting

by and through Defendant Sabando.

14

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 25 of 50

49, At all times relevant hereto Defendant Sabando was the

duly authorized actual and/or apparent agent, employee,
workman, and/or servant of KMJ.

50. At all times relevant hereto, Defendant Sabando was
acting within the course and scope of his actual and/or
apparent employment and/or agency and in furtherance of the
business interests of Defendant KMJ.

51. KMJ is jointly and geverally and/or vicariously liable
for the negligence and/or carelessness of Defendant
Sabando, as set forth herein and incorporated by reference.

52. Further, the aforesaid accident was a direct and
proximate result of the direct negligence, carelessness,
wantonness and recklessness of Defendant KMJ, who was
negligent as follows: |
a. In failing to establish and/or enforce safe, proper
and/or reasonable and sqequarce guidelines regulations
and/or instructions for its employees, including Defendant
Sabando, in the prevention of rear end collisions;

b. In failing to establish and/or enforce safe and proper
guidelines, regulations and/or instructions regarding the
operation of its vehicles by its agents, servants and/or
employees, including Defendant Sabando, for transporting

material by tractor trailer;

15

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 26 of 50

c. In failing to establish and/or enforce procedures to

ensure that the tractor trailer, operated by its agents,
servants and/or employees are operated in a manner safe for
transporting materials by tractor trailer on public highway
and free of distractions;

d. In failing to properly and/or adequately train or
retrain its agents, servants, and/or employees, including
Defendand Sabando, to inspect, maintain and operate the
tractor trailer in a safe manner such that the tractor
trailer does collide into the rear of other vehicles or
otherwise create a hazard to motorists as a result of
driver inattentiveness or distractions;

e. In failing to timely, adequately, and/or properly
inform, instruct, teach and/or adequately train or retrain
its agents, servants, and/or employees, including Defendant
Gabando, to inspect, maintain and operate the tractor
trailer, in such a manner that the tractor trailer does not
collide into the rear of other vehicles;

f£. In failing to discipline and/or superintend, or
adequately, properly and/or sufficiently discipline and
superintend its agents, servants and/or employees,
including Defendant Sabando;

g. In failing to enforce its own policies and procedures

regarding the snstruction, training, education, testing,

16

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 27 of 50

supervision, management, and/or discipline of its agents,

servants and/or employees, including Defendant Sabando;

h. In failing to properly and/or adequately supervise the
operations and/or management of its agents, servants and/or
employees, including Defendant Sabando;

i. In negligently entrusting the vehicle to Defendant
Sabando, when the Defendant knew, or should have known,
that Defendant Sabando was not capable of safely operating
the tractor trailer on the public highways;

}. In allowing or entrusting, the tractor trailer to be
operated by an improperly trained, unlicensed and/or
unqualified individual or a truck driver prone to
distraction;

k. In failing to adopt and/or enforce driver rules and
regulations requiring that the tractor trailer be operated
free of distractions;

1. In failing to adopt and/or enforce driver rules and
regulations regarding truck drivers hours in service;

m. In failing to adopt snd/6z enforce driver rules and
regulations prohibiting truck drivers from operating
tractor trailer while fatigued or without adequate rest;
n. In allowing the tractor trailer to be operated by an
individual who was not free:of distractions that interfered

with the safe driving and operation of the tractor trailer,

\7

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 28 of 50

which tractor trailer required a commercial licensed driver

to give full and proper attention to the highway;

o. In knowingly directing, ordering and/or permitting the
tractor trailer to be operated by Defendant Sabando, who
lacked proper qualification and/or fitness to safely
operate the vehicle;

p. In knowingly directing, ordering and/or permitting the
tractor trailer to be operated by Defendant Sabando, who
was without the proper licensing, proper training,
sufficient experience and/or; adequate qualification in
accident and collision avoidance;

q. In failing to properly and/or adequately supervise the
actions of its agents, servants and/or employees, including
Defendant Sabando; ,

r. In failing to properly and/or adequately instruct,
train, retrain, educate, observe, manage, superintend
and/or supervise its agents, servants and/or employees,
including Defendant Sabandoa, as to safe transportation of
materials by tractor trailer on state highway;

s. In failing to timely, properly, fully and/or adequately
discipline its employees;

t. In operating the tractor ‘trailer on the public highway
when Defendant knew, or should have known, that the tractor

trailer was improperly maintained, dangerous and/or unsafe;

18

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 29 of 50

u. In failing to timely adopt, enforce and superintend

adequate and proper rules and regulations to ensure that
the tractor trailer was properly inspected, serviced and/or
maintained for use on the highway;

v. In failing to exercise that degree of care and caution
required of a trucking company transporting materials on
the public highway as set forth herein, where the
Defendant's failure to do so created a hazard and/or danger
to other motorists and a risk of collision;

WwW. n operating the tractor trailer without fully,
properly, adequately, and/or timely inspecting the tractor
trailer to see that the tractor trailer was properly, fully
and/or safely loaded so that; the tractor trailer would not
collide into the rear of other vehicles;

x. In operating the tractor trailer on the public highway
when Defendant knew, or should have known, that the tractor
trailer was unsafe because of overuse, overloading,
improper maintenance, improper loading and/or unloading,
and/or inadequate inspection;

y. In allowing individuals without proper training,
sufficient experience and/or adequate qualification in
accident avoidance and/or collision prevention to cperate

the tractor trailer; and

19

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 30 of 50

z. In violating the ordinances, laws and statutes of the

Commonwealth of Pennsylvania, including but not limited to,
the Motor Vehicle Code and/or United States Department of
Transportation as aforesaid relative to the safe operation
of motor vehicles, including vehicles used to transport
goods and other materials.

53. Defendant KMJ,is liable to Plaintiff for the aforesaid
acts, conduct, omissions, negligence, carelessness,
wantonness and/or recklessness of Defendant Sabando under
the doctrines of vicarious liability, respondeat superior
and/or master/servant responsibility.

54. As a direct and proximate cause of Defendant KMJ's
negligence, Plaintiff Pesicka was caused to suffer severe
and permanent physical and psychological injuries, damages
and itemized losses as set forth herein and incorporated by
reference in their entirety.

WHEREFORE, in consideration of the foregoing, Plaintiff, Tony
W. Pesicka, requests judgment awarding both compensatory and
punitive damages against Defendant, KMdJ Transport, LLC., in an
amount in excess of the arbitration limits of this Court plus

interest and costs as the law may allow.

20

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 31 of 50

COUNT IV: NEGLIGENT ENTRUSTMENT

55. Plaintiff, Mr. Pesicka, incorporates the averments set
forth in the foregoing paragraphs of the Complaint as if
fully rewritten herein in their entirety.

56. KMJ acting for its financial gain, negligently
entrusted Defendant Sabando with a tractor and trailer, or
similar piece of commercial vehicle and/or equipment, when
4t knew or should have known, in the exercise of ordinary
care, that Defendant Sabando was an unsafe operator, and
failed to inquire as to Defendant KMJ’s employment history
prior to entrusting him with a Freightliner tractor and
trailer or similar commercial vehicle:

a. Negligently entrusting the aforementioned Freightliner
tractor and trailer, or similar commercial vehicle and/or
equipment, to Defendant Sabando when KMd knew, or in the
exercise of ordinary care should have known, that said
individual was not a safe operator of the tractor and
trailer;

b. Negligently entrusting the aforementioned Freightliner
tractor and trailer, or similar commercial vehicle and/or
equipment, to Defendant Sabando when KMJ knew, or in the
exercise of ordinary care should have known, chat saic
individual would operate the equipment in a negligent and

careless manner;

21

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 32 of 50

c.  Negligently entrusting the aforementioned Freightliner

tractor and trailer, or similar commercial vehicle and/or
equipment, to Defendant Sabando when KMJ knew, or in the
exercise of ordinary care should have known, that said
individual was not trained and/or instructed in the sage
operation of the tractor and trailer;

d. Negligently entrusting the aforementioned Freightliner
tractor and trailer, or similar commercial vehicle and/or
equipment, to Defendant Sabando when KMJ knew, or in the
exercise of ordinary care should have known, that said
individual was not properly licensed to operate the tractor

and trailer;

e. Negligently entrusting the aforementioned Freightliner

57.

tractor and trailer, or similar commercial vehicle and/or
equipment, to Defendant Sabando when KMJ knew, or in the
exercise of ordinary care should have known, that said
individual would operate the equipment in a manner that
created an unreasonable risk of harm to others; and

i. Insofar as the subject Freightliner tractor and
trailer, or similar commercial vehicle and/or equipment,
was improperly inspected, repaired, and/or maintained.

At all times relevant hereto KMJ knew or had reason to

know entrusting their Freightliner tractor and trailer, or

similar commercial vehicle and/or equipment, to Defendant

22

 
58.

59,

Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 33 of 50

Sabando, as described herein and incorporated by reference,

was dangerous and hazardous to others including Mr.
Pesicka.

Despite KMJ’s knowledge that entrusting their
Freightliner tractor and trailer, or similar commercial
vehicle and/or equipment, to Defendant Sabando, as
described herein and incorporated by reference, was likely
to create a high risk of danger or harm to others including
Mr. Pesicka, KMJ proceeded to allow Defendant Sabando to
operate the tractor and trailer in conscious disregard of,
or indifference to, those risks.

The actions of KMJ in entrusting the Freightliner
tractor and trailer, or similar commercial vehicle and/or
equipment, to Defendant Sabando and allowing Defendant
Sabando to operate their tractor and trailer, as described
herein and incorporated by reference, was done maliciously,

wantonly, willfuily, and/or in reckless indifference to the

“interests of others, including Mr. Pesicka.

60.

As a direct and proximate cause of KMJ’s negligence,
carelessness, and/or recklessness, Mr. Pesicka was caused
to suffer severe and permanent physical and psychological
injuries, damages and itemized losses as set forth herein

and incorporate by reference.

23

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 34 of 50

WHEREFORE, in consideration of the foregoing, Plaintiff, Tony

W. Pesicka requests judgment awarding both compensatory and
punitive damages against Defendant, KMJ Transport, LLC., in an
amount in excess of the arbitration limits of this Court plus
interest and costs as the law may allow.

COUNT IV: NEGLIGENT HIRING, RETENTION, TRAINING AND SUPERVISION

61. Plaintiff, Mr. Pesicka, incorporates the averments set
forth in the foregoing paragraphs of the Complaint as if
fully rewritten herein in their entirety.

62. Defendant KMJ breached its duty of care owed to Mr.
Pesicka, and the public at large, and was negligent,
careless and reckless in hiring, retaining, training,
and/or supervising Defendant Sabando, its agent, employee,
servant, contractor, and/or workman, in the following
particulars:

a. Failing to exercise reasonable care in selecting
Defendant Sabando to operate a Commercial Vehicle,
in particular, the tractor trailer that Defendant
Sabando was illegally operating when he struck the
vehicle being operated by Mr. Pesicka;

b. Failing to implement an adequate program or policy
to conduct background checks and failure to perform
background checks before engaging operators such as

Defendant Sabando;

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 35 of 50

c. Failing to implement an adequate program or policy

to conduct physical and mental examinations of
drivers such as Defendant Sabando to ensure
employees can operate commercial vehicles, in
particular tractor trailers and similar commercial
vehicles, properly;

d. Failing to implement an adequate program or policy
to properly instruct and train and failure to
properly instruct and train employees such as
Defendant Sabando in the proper operation of tractor
trailers and similar vehicles that require operators
to have a commercial driver's license to ensure
operators can operate such vehicles safely and
properly:

e. Failing to implement an adequate program or policy
to conduct written examinations and operating
examinations and failure to perform adequate written
examinations and operating examinations of employees
such as Defendant Sabando to ensure that employees
can operate the commercial vehicles that they
operate on behalf of KMJ safely and properly;

f. Failing to implement an adequate program or policy
to properly instruct and train and failure to

properly instruct and train operators such as

25

 

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 36 of 50

Defendant Sabando on all applicable Federal, State,

and Local rules, codes, regulations, and laws
governing the operation of tractor trailers and
similar commercial vehicles to ensure he could
operate the commercial vehicle safely and properly;

g. Failing to {implement an adequate program or policy
to properly instruct and train and failure to
properly and adequately instruct and train operators
such as Defendant Sabando on safe driving/operating
techniques and practices before and during
employment to ensure they can operate tractor
trailers and similar commercial vehicles safely;

h. Failing to exercise reasonable care over the manner
in which Defendant Sabando operated the tractor
trailer on April 19, 2017;

i. Failing to implement and/or maintain an adequate
program or policy to perform ongoing training and
instruction of operators, contractors and/or
employees such as Defendant Sabando;

}. Failing to properly enforce operators and/or
employees compliance with existing policies and
procedures to ensure safety while operating tractor

trailers and similar commercial vehicles;

26

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 37 of 50

k. Providing operators and/or employees with improper

or ‘ambiguous policies, procedures, and regulations
regarding the operation of tractor trailers and
similar commercial vehicles, or by failing to
provide any policies, procedures or regulations in
regard to the operation of tractor trailers or
similar commercial vehicles;

1. Failing to perform follow up to determine whether
the policies, procedures, and regulations provided
to operators were effective:

m. Failing to enforce operators and/or employees
compliance with the existing policies, procedures,
and regulations regarding the operation of tractor
trailers or similar commercial vehicles;

n. Allowing their drivers including, but not limited
to, Defendant Sabando to operate a tractor trailer
without the proper licensing in violation of
Pennsylvania Law.

At all times relevant hereto Defendant KMJ knew or had
reason to know that hiring, retaining, failing to train,
and/or supervise Defendant Sabando, as described above, was
dangerous and hazardous to other motorists traveling on

Pennsylvania’s roadways.

27

 
64.

65.

66.

Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 38 of 50

Despite KMd’s knowledge that hiring, retaining,

failing to train, and/or supervise Defendant Sabando, as
described above, was likely to create a high risk of danger
or harm to other motorists, and that Defendant Sabando was
operating a commercial vehiclé without the proper license,
in blatant violation of Pennsylvania Law, Defendant KMJ
proceeded to allow Defendant Sabando to operate their
tractor ana trailer in conscious disregard of, or with
indifference to those risks and without regard for the rule
of law.

The actions of KMJ in hiring, retaining, failing to
train, and/or supervise Defendant Sabando: and allowing
Defendant Sabando to operate their Freightliner tractor
trailer, or similar commercial vehicle, as described above,
was done maliciously, wantonly, willfully, and/or in
reckless indifference to the interests of others; including
Mr. Pesicka.

As a direct and proximate result of KMJ's negligence,
carelessness, and/or recklessness, Mr. Pesicka was caused
to suffer severe and permanent physical and psychological
injuries, damages and itemized losses as set forth in

detail herein and incorporated by reference.

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 39 of 50

WHEREFORE, in consideration of the foregoing, Plaintiff, Tony

W. Pesicka, requests judgment awarding both compensatory and
punitive damages against Defendant, KMJ Transport, LLC., in an
amount in excess of the arbitration limits of this Court plus

interest and costs as the law may allow.

Respectfully submitted,
FIGURED W

dhe bale DM et

Date Keith} edd, Esquire
I.D. No. |/PA/ 87443
1620 STATE ROUTE 118
SWEET VALLEY PA 18656
PH: (570) 954-9299
Fax: (570) 477-2649
keith@figuredlaw.com
Attorneys for Plaintiff

 

29

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 40 of 50

VERIFICATION

I, Tony W. Pesicka, verify that the Complaint in Civil
Action is based upon information .furnishec to counsel. The
language of the Complaint in Civil Action is that of counsel and
not of the signer. Signer verifies that he has read the
Complaint in Civil Action and that the information contained
therein is true and correct to the best of the signer’s
knowledge, information and belief. To the extent that the
language of the Complaint in Civil Action is that of counsel,
signer nas relied upon counsel in making this verification. This
verification is made subject te the provisions of 18 Ppa. C.S.A.

§4904, pertaining to unsworn falsification to authorities.

p-|¢-2014 Sint 1) Peabo]

Date Tony’ W. Pesicka

 

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 41 of 50

EXHIBIT
A

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 42 of 50

L-102 NISA 42.(2/94)

   

New Jersey Division of Revenue ——— gaia
, OYOOSSISSY
Certificate of Amendment
Limited Liability Company

This form may be used to amend a Certi ficate of Formation of a Limited Liability Company on file with the
Department of the Treasury. Applicants must insure strict compliance with NJSA 42, the New Jersey Limited
Liability Act, and Insure that all applicable filing requirements are met,

1, Name of Limited Liability Company:
KMJ TRANSPORT LLC

. Identification Number:

0400551554
3, New LLC Name (if applicable):

Ww

4, Effective Date:

5, The Certificate of Formation is amended as follows (provide attachments if needed);

REMOVE MEMBER

KEIRY ANN FERNANDEZ
378 HIGHLAND AVE 2ND FL CLIFTON NJ 07011

The undersigned represent(s) that this filing complies with State law as detailed in NJSA 42 and that they are

authorized to sign this form behalf. f the Limited caiciataeal
f co

orusove- £—
Loc

Name: AKARR RNANDEZ
Date: 11/29/16

 
 
 

Signature:,

 

5
ROMO NJ Division of Revenue, PO Box 308, Trenton, NJ 08646
\ NS i

 
Case 4:19-cv-00875-MWB Document 1 Filed 05/21/19 Page 43 of 50

|

NEW JERSEY DEPARTMENT OF THE TREASURY .
| DIVISION OF REVENUE AND ENTERPRISE SERVICES

CERTIFICATE OF FORMATION

 

accordance with New Jersey St
identification number 0400551554. Following are the articles that

KMJ TRANSPORT LLC
0400551554

|
|

‘

constitute its original certificate.
1

. Name: >

|
KMS iam LLC

Registered Agent:
KETRY ANN FERNANDEZ

Registered office:
1 WARD ST FL 2
CLIPTONS| Bet 07011

Business, Purpose: . '
TRUCKING

pEfective pate of this filing is:
02/20/2013
|

Members /Managers?

KEIRY ANN FERNANDEZ

1 WARD ST FL 2
CLIFTON,| NJ 07011
KARRY FERNANDEZ

1 WARD ST FL 2
CLIPTON | NJ O7O011

Main Business Address:
1 WARD ST FL 2
CLIFTON! NJ 07011

Signatures:
KEIRY ANN FERNANDEZ
AUTHORIZED REPRESENTATIVE
KARRY FERNANDEZ
AUTHORIZED REPRESENTATIVE

The above-named DOMESTIC LIMITED LIABILITY COMPANY was duly’ filed in

‘ate Law on 02/20/2013 and was assigned

 

; Continued on next page .--

 
~ dee

 

Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 44 of 50

NEW JERSEY DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE AND ENTERPRISE SERVICES

CERTIFICATE OF FORMATION

KM] TRANSPORT LLC
0400551554

IN TESTIMONY WHEREOF, I have .
hereunto set my hand and
affixed my Opie! Seal °
at Trenton, this
21st day of February, 2013

Re AT

Andrew P Sidamon-Eristoff
State Treasurer

 

Certificate Number: 127486570
Verify this certificate ontine ar ,
htips:Mwwwd state.nj.us/TYTR_Standing CervJS P/Verify_Cerijsp

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 45 of 50

1-102 Rev 11/2014 New Jersey Division of Revenue and Enterprise Services
Certificate of Amendment

Limited Liability Company
NISA 42:2C-19

A
Stare of New Jersey,

Department ofthe Tréastry
Divisionléf Revenue& Enterprise Services
iz Corporation:Section=
Submission ID: 14733

: 36 PM
See [oo
0 UGOSS a
A limited Liability Company on file with the Division of Revenue and Enterprise Services may use this form to

amend its Certificate of Formation. The filer is responsible for ensuring strict compliance with NSA 42;2C, the
Revised Uniform New Jersey Limited Liability Company Act.

 
 
 

Name of Limited Liability Company:
KM] Transport LLC

1, Business ID Number:

0400551554

2, The Certificate of Formation is amended as follows (provide attachments if needed):
Add new Member
Lucia Villacorta
255 Lafayette Ave
Passaic NJ 07055

The undersigned represent(s) that this filing complies with State law as detailed in NISA 42:2C and that they are
authorized to sign this form behalf of the Limited Liability Company.

Signature: Karry Fernandez Title: Vice President
Karry Fernandez mae 10/14/15

 

 

Name:

 

ATIC 462
\4 3933 7

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 46 of 50

STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE AND ENTERPRISE SERVICES |
LONG FORM STANDING WITH CHARTER DOCUMENTS

KMJ TRANSPORT LLC
0400551554

L, the Treasurer of the State of New Jersey, do hereby certify that the
above-named New Jersey Domestic Limited Liability Company was
registered by this office on February 20, 2013.

As of the date of this certificate, said business continues as an active
business in good standing in the State of New Jersey. Annual
Reports are outstanding for the following year(s). 2019

I further certify that the registered agent and office are:
LUCIA VILLACORTA
255 LAFAYETTE AVE
PASSAIC, NJ 07055

I further certify that as of the date of this corafeate the following

amendments and changes are on file in this ojfice:
CHANGE OF AGENT AND OFFICE 10/14/2015
AMENDMENT 12/0372NT5
AMENDMENT 12/07/2016
Annual Report filing with 05/26/2017
officer/member change
Annual Report Filing with address 05/26/2017

change

Continied on next page...

Page tof}

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 47 of 50

STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE AND ENTERPRISE SERVI CES
LONG FORM STANDING WITH CHARTER DOC UMENTS

KMJ TRANSPORT LLC
0400551554

IN TESTIMONY WHEREOF, I have
hereunto set my hand and affixed
my Official Seal at Trenton, this

5th day of April, 2019

Elizabeth Maher Muoio
State Treasurer

 

Certificate Number : 6096398253

Verify this certificate online at

hups:/eww,state.nj.us/TYTR_Standing CertiJSP/ Verify_Cert.jsp

Page 2of?

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 48 of 50

STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE AND ENTERPRISE SERVICES
LONG FORM STANDING WITH OFFICERS AND DIRECTORS

KMJ TRANSPORT LLC
0400551554

L the Treasurer of the State of New Jersey, do hereby certify that the
above-named New Jersey Domestic Limited Liability Company was
registered by this office on February 20, 2013.

As of the date of this certificate, said business continues as an active
business in good standing in the State of New Jersey Annual
Reports are satvtending Tor the following year(s): 2019

I further certify that the registered agent and office are.

LUCIA VILLACORTA
255 LAFAYETTE AVE
PASSAIC, NJ 07055

1 further certify that as of the date of this certificate, the following
were listed as officers/directors of this business on the last Annual
Report filed in this office on February 07, 2018.

OTHER LUCIA VILLACORTA
255 LAFAYETTE AVE
PASSAIC, NJ 07055

OTHER KARRY FERNANDEZ
657 Gregory Ave
CLIFTON, NJ 07011

Continued on next page...

Page } of}

 
Case 4:19-cv-00875-MWB Document1 Filed 05/21/19 Page 49 of 50

STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE AND ENTERPRISE SERVICES
LONG FORM STANDING WITH OFFICERS AND DIRECTORS

KMJ TRANSPORT LLC
0400551554

IN TESTIMONY WHEREOF, I have
hereunto set my hand and affixed
my Official Seal at Trenton, this

5th day of April, 2019 .

bath flim

Elizabeth Maher Muoio
State Treasurer

 

Certificate Number : 6096398115

Verify this certificate online at

hitps:/Awww 1. state.nj-us/TYTR_Standing Ceri4JSP/Verify_Cert jsp

Page uf?

 
Case 4:19-cv-00875-MWB

FIGURED LAW FIRM
KEITH FIGURED, HSQ.
I.D. No. 87443

1620 STATE ROUTE 118
SWEET VALLEY PA 18656
(570) 954-9299

Document 1 Filed 05/21/19 Page 50 of 50

Attorneys for Plaintiff

 

Tony W. Pesicka,

Plaintiff

Darwin O. Sabando and
KMJ Transport, LLC,

Defendants.

IN THE COURT OF COMMON PLEAS
OF CENTRE COUNTY

Docket No.

CIVIL ACTION - LAW

JURY TRIAL DEMANDED

 

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provision of
the Public Access Policy of the United Judicial System of
Pennsylvania: Case records of the Appellate and Trial Courts
that require filing confidential information and documents
differently than non-confidential information and documents.

Respectfully submitted,
FIGURED LAW FIRM
/

AGO

 

\h~7
Ketthlrtduyed, Esquire
I.D./No. 87443
1620 STATS /ROUTE 118

SWEET VALLEY PA 18656
PH: (570) 954-9299
Fax: (570) 477-2649
keith@figuredlaw.com
Attorneys for Plaintiff

 
